COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                           NO. 02-12-00486-CV


TEXAS HEALTH HARRIS                                APPELLANTS
METHODIST HOSPITAL FORT
WORTH, HARRIS METHODIST
HOSPITALS INC., AND TEXAS
HEALTH RESOURCES AND
COMMUNITY BLOOD CENTER
D/B/A COMMUNITY TISSUE
SERVICES

                                   V.

WILLIAM AUSTEN BIGGERS;                             APPELLEES
WILLIAM ANGUS BIGGERS, III,
INDIVIDUALLY AND AS GUARDIAN
OF THE PERSON AND ESTATE OF
WILLIAM AUSTEN BIGGERS; AND
LILLIE KAY BIGGERS


                           NO. 02-13-00040-CV


DIANA B. WILSON, M.D.                               APPELLANT

                                   V.

WILLAM AUSTEN BIGGERS;                              APPELLEES
WILLIAM ANGUS BIGGERS, III;
INDIVIDUALLY AND AS GUARDIAN
OF THE PERSON AND ESTATE OF
WILLIAM AUSTEN BIGGERS; AND
LILLIE KAY BIGGERS
                                      ------------

         FROM THE 17TH DISTRICT COURT OF TARRANT COUNTY

                                      ------------

                                      ORDER

                                      ------------

      We    have       considered   appellees’       “Amended   Agreed   Motion   For

Consolidation Of Appeals.”

      The motion is GRANTED.

      It is therefore ORDERED that appeal number 02-12-00486-CV, Texas

Health Harris Methodist Hospital Fort Worth, Harris Methodist Hospitals Inc., and

Texas Health Resources and Community Blood Center d/b/a Community Tissue

Services v. William Austen Biggers; William Angus Biggers, III, Individually and

as Guardian of the Person and Estate of William Austen Biggers; and Lillie Kay

Biggers is consolidated with appeal number 02-13-00040-CV, Diana B. Wilson,

M.D. v. William Austen Biggers; William Angus Biggers, III, Individually and as

Guardian of the Person and Estate of William Austen Biggers; and Lillie Kay

Biggers. Each appeal shall continue to bear its respective case number.

      The appellees’ brief for will be due on or before Monday, April 15, 2013.

      The clerk of this court is directed to transmit a copy of this order to the

attorneys of record.

      DATED March 25, 2013.

                                                        PER CURIAM

                                           2